IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                       AT NASHVILLE

                   ASATA D. LOWE v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Hickman County
                                       No. 08-5091C


                   No. M2009-00444-CCA-R3-HC - Filed Janaury 13, 2010


The Appellant, Asata D. Lowe, appeals the trial court's dismissal of his petition for habeas corpus
relief. The Appellant fails to assert a cognizable claim for which habeas corpus relief may be
granted. Accordingly, the judgment of the trial court is affirmed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
       Pursuant to Rule 20, Rules of the Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES and
JERRY L. SMITH , JJ. joined.

Asata D. Lowe, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Clarence E. Lutz, Assistant Attorney General,
for the appellee, State of Tennessee.

                                 MEMORANDUM OPINION

        The Appellant was convicted of two counts first degree murder and one count of especially
aggravated robbery in 2000, and he was sentenced to life without the possibility of parole. State v.
Asata Lowe, No. E2000-01591-CCA-R3-CD, 2002 WL 31051631 (Tenn. Crim. App., Sep. 16,
2002), perm. to app. denied, (Tenn., Feb. 3, 2003). The Appellant unsuccessfully pursued post-
conviction relief. See Asata Lowe v. State, No. E2006-02028-CCA-Mr3-PC, 2008 WL 631169
(Tenn. Crim. App., Mar. 10, 2008), perm. to app. denied, (Tenn., Aug. 25, 2008). The Appellant
filed the instant petition for a writ of habeas corpus on November 5, 2008. The Appellant claimed
his sentence has expired and/or that the judgments of his convictions are void because of the
ineffective assistance of his attorney and other alleged errors at trial. The Appellant also claimed
that those sections of the code which criminalize murder and robbery as well as the Sentencing
Reform Act of 1989 are unconstitutional. The trial court dismissed the petition without a hearing.
The Appellant appealed, and the State has filed a motion to affirm pursuant to Court of Criminal
Appeals Rule 20. For the reasons stated below, the State’s motion is granted.
         Article I, Section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief, and Tennessee Code Annotated Sections 29-21-101 et seq. codify the applicable procedures
for seeking such a writ. However, the grounds upon which our law provides relief are very narrow.
 McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). Habeas corpus relief is available in this state only
when it appears on the face of the judgment or the record of the proceedings that the trial court was
without jurisdiction to convict or sentence the defendant or that the sentence of imprisonment has
otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). In other words, habeas
corpus relief may only be sought when the judgment is void, not merely voidable. Taylor v. State,
995 S.W.2d 78, 83(Tenn. 1999). "[W]here the allegations in a petition for writ of habeas corpus do
not demonstrate that the judgment is void, a trial court may correctly dismiss the petition without a
hearing." McLaney, 59 S.W.3d at 93. A petitioner cannot collaterally attack a facially valid
conviction in a habeas corpus proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992); State ex
rel. Holbrook v. Bomar, 364 S.W.2d 887, 888 (Tenn. 1963). Unlike a post-conviction petition, the
purpose of a habeas corpus petition is to contest a void, not merely voidable, judgment. State ex rel.
Newsome v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).

        Having reviewed the record, the Court concludes that the trial court did not err in dismissing
the Appellant’s habeas corpus petition. Even if the Appellant’s claims alleging ineffective assistance
of counsel and other trial errors have merit, such claims would render the judgments voidable, not
void, and they may not be collaterally attacked in a suit for habeas corpus relief. Moreover, the
Appellant’s argument that the criminal code violates his inalienable freedom to commit the acts of
first degree murder and especially aggravated robbery is patently frivolous. See Hall v. State, 270
S.W. 84, 85 (Tenn. 1925) (“The power to define what shall constitute a criminal offense is
committed to the discretion of the Legislature, subject to constitutional limitation and safeguards,
beyond which the courts do not let the Legislature pass.”); Williams v. State, No. 03C01-9209-CR-
00306, 1993 WL 243869 (Tenn. Crim. App., July 6, 1993). The Appellant’s blanket attacks against
the constitutionality of the criminal statutes are without merit.

       For these reasons, the State’s motion is granted. The judgment of the trial court is affirmed
in accordance with Rule 20.


                                       ____________________________________
                                       ROBERT W. WEDEMEYER, JUDGE




                                                  2